DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12 of remarks, filed February 24th, 2022, with respect to the rejection(s) of claim(s)  1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steiger (US 20180137939 A1, cited by applicant).
	Regarding the argument regarding the rejection under 35 U.S.C. 103 about the CGM being worn by the patient during the first time, Steiger teaches this claim limitation (Paragraph 0038:  “The body-worn sensor may be a continuous monitoring sensor, specifically a continuous glucose monitoring sensor”).  Furthermore, regarding the claim amendment modifying the determining of diabetic information to explicitly define the relationship being used to be between glucose concentration and the first non-glucose information, Stivoric still teaches the limitation.  It was under the impression of the previous claim language that the relationship was between glucose concentration and the first non-glucose information.  In the examiner interview, it was discussed that an amendment that would likely overcome the rejection was using the CGM information to actively update/refine the relationship during the determining diabetic information step, not simply using the relationship previously determined.  The new amendment only uses the determined relationship and does not further refine or update the relationship using CGM values, thus Stivoric would still read on the claim.  Therefore, the claims are still rejected.
	Regarding the new dependent claims 21-27, Stivoric along with Hayter (WO 2017011346 A1) teach the limitations.
	Regarding the rejections under 35 U.S.C. 112, the claim amendments resolved the issues.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (US 20150282767 A1, cited by applicant) in view of Steiger (US 20180137939 A1, cited by applicant)
	Regarding claim 1, Stivoric teaches a method comprising: 
receiving an estimated glucose concentration level of a patient from a continuous glucose monitoring (CGM) system during a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving first non-glucose information relating to the patient for the first time period (Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”); 
determining a relationship between the estimated glucose concentration level and the first non-glucose information (Paragraph 0293:  “In this embodiment, a food log data was utilized in model”); 
receiving second non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); 
determining diabetic information about the patient for the second time period based upon the second non-glucose information and the determined relationship between the estimated glucose concentration level and the first non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”); and 
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).
Stivoric fails to teach wherein the CGM is worn by the patient.
Steiger teaches wherein the CGM is worn by the patient (Paragraph 0038:  “The body-worn sensor may be a continuous monitoring sensor, specifically a continuous glucose monitoring sensor”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CGM of Stivoric to explicitly be worn on the body taught by Steiger, because it allows for consistent transmission of data to a portable device (Paragraph 0023 of Steiger).

Regarding claim 2, Stivoric teaches a method further comprising receiving a plurality of estimated glucose concentration levels from the first time period from the CGM system (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”), and wherein receiving the non-glucose information for the first time period comprises receiving at least one single-point glucose measurement taken during the first time period (Paragraph 0292:  “During the trial, finger stick readings for blood glucose levels were also obtained for 4-6 times per day”).

Regarding claim 3, Stivoric teaches wherein estimated glucose concentration levels are not available from the CGM system during the second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  uses model and physiological sensor data to predict instead of CGM).

Regarding claim 4, Stivoric teaches a system further comprising receiving second non- glucose information related to the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”) for the first time period (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  Can be used in tandem with other physiologic measures during the creation of glucose estimation model), 
wherein the second non-glucose information is different than the non-glucose information (Paragraph 0273:  “Heart rate”), and 
wherein the relationship is determined between the estimated glucose concentration level, the non-glucose information, and the second non-glucose information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  the glucose estimation model is used to calculate blood glucose levels so would need to use both non-glucose information).

Regarding claim 5, Stivoric teaches wherein the non-glucose information includes physiologic information about the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”).

Regarding claim 6, Stivoric teaches wherein the physiologic information includes at least one of heart rate, respiration, oxygen concentration, skin tone, moisture content on the skin, activity, activity patterns, blood ketones, urine ketones, respiration, or acoustic information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”).

Regarding claim 7, Stivoric teaches wherein the non-glucose information includes location information (Paragraph 0082:  “Contextual parameters as used herein means parameters relating to the environment, surroundings and location of the individual”).

Regarding claim 8, Stivoric teaches wherein determining diabetic information includes determining an estimated glucose concentration level (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”).

Regarding claim 17, Stivoric teaches a computer-readable medium (Paragraph 0296:  “Embodiments of the present invention can include a computer readable medium, such as a computer readable storage medium”) comprising instructions thereon that, when executed by at least one processor, causes the at least one processor to perform operations comprising (Paragraph 0296:  “The computer readable storage medium can have stored instructions which can be used to program a computer to perform any of the features presented herein”): 
receiving an estimated glucose concentration level of a patient from a continuous glucose monitoring (CGM) system during a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving first non-glucose information relating to the patient for the first time period(Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”);
determining a relationship between the estimated glucose concentration level and the first non-glucose information (Paragraph 0293:  “In this embodiment, a food log data was utilized in model”);  
receiving second non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); 
determining diabetic information about the patient for the second time period based upon the second non-glucose information and the determined relationship between the estimated glucose concentration level and the first non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”); and
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).
Stivoric fails to teach wherein the CGM is worn by the patient.
Steiger teaches wherein the CGM is worn by the patient (Paragraph 0038:  “The body-worn sensor may be a continuous monitoring sensor, specifically a continuous glucose monitoring sensor”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CGM of Stivoric to explicitly be worn on the body taught by Steiger, because it allows for consistent transmission of data to a portable device (Paragraph 0023 of Steiger).


Regarding claim 18, Stivoric teaches wherein the operations further comprise receiving a plurality of estimated glucose concentration levels from the first time period from the CGM system (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”), and 
wherein receiving the non-glucose information for the first time period comprises receiving at least one single-point glucose measurement taken during the first time period (Paragraph 0292:  “During the trial, finger stick readings for blood glucose levels were also obtained for 4-6 times per day”). 

Regarding claim 20, Stivoric teaches a computer-readable medium further comprising receiving second non- glucose information related to the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”) for the first time period (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  Can be used in tandem with other physiologic measures during the creation of glucose estimation model), 
wherein the second non-glucose information is different than the non-glucose information (Paragraph 0273:  “Heart rate”), and 
wherein the relationship is determined between the estimated glucose concentration level, the non-glucose information, and the second non-glucose information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  the glucose estimation model is used to calculate blood glucose levels so would need to use both non-glucose information).


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric and Steiger as applied to claims 1 and 17 above, and further in view of Steffen (US 20170372017 A1).
Regarding claim 9, Stivoric and Steiger fail to teach wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period.
Steffen teaches wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period (Paragraph 0070:  “One type of trend reporting for the system is to display the percentage of above target range data, below target range data, or inside of target range data for a specific type ID of data”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the determining of diabetic information of Stivoric and Steiger to include the percentage of time within a glucose range of Steffen, because it is important to communicating trends with a patient’s blood glucose levels for treatment (Paragraph 0070 of Steffen).

Regarding claim 19, Stivoric and Steiger fail to teach the operations further comprising: determining guidance based at least in part on the diabetic information; and displaying the guidance at a user interface. 
Steffen teaches the operations further comprising: determining guidance based at least in part on the diabetic information (Paragraph 0014:  “guide them through exercise activities which keep said biomarkers within optimal ranges to produce ideal outcomes”); and 
displaying the guidance at a user interface (Paragraph 0024:  “Computing device 110 may be fixed or mobile and provides a system display in the form of a digital portal 102”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the operations of Stivoric and Steiger to include the guidance of Steffen, because it helps the patients to have safe and effective treatment (Paragraph 0024 of Steffen).

	Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric and Steiger as applied to claims 1 and 17 above, and further in view of Hayter (WO 2017011346 A1).
	Regarding claims 21 and 25, Stivoric and Steiger fail to explicitly teach wherein the first non-glucose information relating to the patient comprises first activity data received from an activity monitor worn by the patient during the first time period.
	Hayter teaches wherein the first non-glucose information relating to the patient comprises first activity data received from an activity monitor worn by the patient during the first time period (Paragraph 0032:  “monitors 130A, 130B, 130C worn on the body”:  130A is activity monitor).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric and Steiger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

	Regarding claims 22 and 26, Stivoric and Steiger fail to explicitly teach wherein the activity monitor comprises a watch.
	Hayter teaches wherein the activity monitor comprises a watch (Paragraph 0031:  “130A, 130B, 130C integrated within the phone 110 … mobile phone 110 is provided as a wrist watch configuration”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric and Steiger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

Regarding claims 23 and 27, Stivoric and Steiger fail to explicitly teach wherein the determining the relationship further comprises correlating the first activity data with the estimated glucose concentration level of the patient.
Hayter teaches wherein the determining the relationship further comprises correlating the first activity data with the estimated glucose concentration level of the patient (Paragraph 0041:  “In certain embodiments, the median glucose information is determined with reference to a particular activity such that the median glucose level is determined for period of time after the start of the activity (2 hours after start of activity) for specific time duration (e.g., 12 hours)”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric and Steiger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

Regarding claim 24, Stivoric and Steiger fail to teach wherein the second non-glucose information relating to the patient comprises second activity data received from the activity monitor worn by the patient during the second time period.
Hayter teaches wherein the second non-glucose information relating to the patient comprises second activity data received from the activity monitor worn by the patient during the second time period (Paragraph 0079-0081:  Two distinct time periods are used with specific events (would include the exercise event and data from monitor 130A)).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stivoric and Steiger to incorporate the system of Hayter, because it allows for a monitoring of glucose levels after exercise when they would likely be lower (Paragraph 0038 of Hayter).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791